DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121: 
I.	Claims 16-22, 30-34 is/are drawn to a method for determining by user equipment an IP addresses using a preset algorithm and based on a service name of a service. That includes, sending by the user equipment, a communication packet using the first IP addresses as a destination address of the communication data packet and receiving by the user equipment, the service provided by a serving-end device. Classified in H04L67/16. 

II.	Claim(s) 23-29 is/are drawn to a method determining by a management server using a preset algorithm, a first Internet Protocol address to a first service name. That included allocating by the management server to a first serving-end device, the first IP address corresponding to the first service name, whereas the first serving-end device provides a first service. The first service is a name of the first service and the preset . Classified in H04L61/2007
	The inventions are distinct, each from each other because of the following reasons: 
Invention Group I & II are related as sub-combinations disclosed as usable together in a single combination. The sub-combinations are distinct if they not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable. In the instant case, sub-combination I has a separate utility such as determining performance objection and constraints. 
Sub-combination II has a separate utility such as management server that sends and allocates services and IP addresses. See MPEP § 806.05(d).
a. These inventions are separately usable and have acquired a separate status in the art as shown by their different classification and their recognized divergent subject matter. 
b. The search required for one Group is not required for the other Groups (i.e., the search for Group I is not required for Group II, and Group II is not required for Group I). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (27 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
	The election of an invention may be made with our without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence of identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 

	Applicant is requested to formally cancel the non-elected claims.

	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventors hip must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) any be the fee required under 37 CFR 1.17(i).

	Applicant is also advised that the response must be submitted to the Office within 60 calendar days. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER B ROBINSON/Examiner, Art Unit 2457